Order granting plaintiff's motion for summary judgment and judgment entered thereon reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, upon the ground that an issue of fact is presented for trial, whether or not plaintiff, within the language of the policy, and the proofs shown by the affidavits, suffered a total disability. Appeal from order denying motion for a rehearing, misnamed “ Motion for reargument,” dismissed. Young, Kapper, Carswell and Davis, JJ., concur; Lazansky, P. J., dissents and votes to affirm.